Citation Nr: 1235337	
Decision Date: 10/12/12    Archive Date: 10/17/12

DOCKET NO.  09-04 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Cherry, Counsel




INTRODUCTION

The Veteran served on active duty from May 1968 to April 1970. 

This case comes to the Board of Veterans' Appeals (Board) on appeal of a rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  

At the January 2009 VA examination, the Veteran reported that he no longer worked because of increasing fatigue, anxiety, and difficulty with attention and concentration.  This evidence raises the issue of entitlement to a total disability rating based on individual unemployability.  The Board has to take jurisdiction over this issue pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) because under current case law it is essentially a component of the claim for a higher rating for PTSD.

In light of the above, the issues are as stated on the title page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's treating psychiatrist reports him having hallucinations and has diagnosed major depressive disorder.  The January 2009 VA examiner noted that the appellant did not have any hallucinations.  In light of the inconsistency regarding hallucinations, another VA examination is necessary.

In April 2010, the RO received the last records from Dr. Hoeper of the Goldsboro Psychiatric Clinic.  The RO/AMC should obtain any additional records from Dr. Hoeper since April 2010.  

The RO last obtained records from the Durham VA Medical Center and the Raleigh VA Outpatient Clinics in February 2007.  Those records show that he agreed in October 2006 to contact the Raleigh Vet Center for additional treatment.  The RO/AMC should ask the Veteran whether he has received any treatment at the Raleigh Vet Center, and obtain any additional records from the Durham VA Medical Center and the Raleigh VA Outpatient Clinics since February 2007 as well as, if applicable, the Raleigh Vet Center.

The Veteran was last asked to identify treatment for his PTSD in a letter re-mailed in October 2006.  The VA should ask the Veteran to identify all treatment for his PTSD since October 2006, and the RO should attempt to obtain any identified treatment records not already discussed.

The VA should ask the Veteran whether he has applied for Social Security disability benefits, and, depending on his answer, any records from the Social Security Administration should be obtained.

Finally, the Veteran has not been provided notice of the information and evidence needed to substantiate and complete a claim of entitlement to a total disability rating based on individual unemployability, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  Such notice must be provided.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011). 

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC must provide the Veteran a formal application for his claim of entitlement to a total disability rating based on individual unemployability.  The RO/AMC should provide the Veteran notice of the information and evidence needed to substantiate and complete this claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The RO/AMC should undertake any additional development in response to a completed formal application.

2.  The RO/AMC must ask the Veteran to identify all treatment for his PTSD since October 2006, and ask him whether he has received treatment at the Raleigh Vet Center.  The RO/AMC should obtain all identified records, to include any identified records from the Raleigh Vet Center.  The RO/AMC should attempt to obtain any additional records from Dr. Hoeper of the Goldsboro Psychiatric Clinic since April 2010.  Regardless of the appellant's response, the RO/AMC must attempt to obtain all records from the Durham VA Medical Center and the Raleigh VA Outpatient Clinics since February 2007.  The RO/AMC should associate any obtained records with the Veteran's claim folder.  If records are identified but cannot be obtained, this fact - as well as the efforts that were made to obtain the records - should be clearly documented in the claims file.  The claimant and his representative should also be notified of VA's inability to obtain the records.  

3.  The RO/AMC should ask the Veteran whether he has applied for Social Security disability benefits.  Depending on his response, the RO/AMC should contact the Social Security Administration in order to obtain, if available, any records pertaining to the Veteran.  Any such records so obtained should be associated with the Veteran's VA claims folder.  If records are identified but cannot be obtained, this fact - as well as the efforts that were made to obtain the records should be clearly documented in the claims file.  The claimant and his representative should also be notified of VA's inability to obtain the records.

4.  Thereafter, the Veteran should be afforded a VA psychiatric examination.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to PTSD and any related disorder.  The examiner should comment on whether the Veteran has or has had hallucinations and whether those hallucinations are a symptom of PTSD or a psychotic disorder related to the service-connected PTSD.  The examiner should also comment on whether the major depressive disorder the Veteran has or has had is related to the service-connected PTSD.  A complete rationale for any opinion offered must be provided.

5.  After the development requested, the RO/AMC should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO must implement corrective procedures at once

6.  Thereafter, the RO/AMC must readjudicate the issues on appeal.  The RO/AMC must consider the increase rating claim under 38 C.F.R. § 3.321 (2011).  If any benefit is not granted, the Veteran should be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


